DETAILED ACTION
	The Information Disclosure Statements filed on January 8, 2019 and January 22, 2019 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that an “outer side profile of elastomeric material that bears against the outer side of the rail, at least in the region of the outer rail head flank, and in the region of the outer rail head lower face”. 
The use of the term “in the region of” does not adequately show the positioning of components of the rail and damping arrangement assembly. “In the region” does not positively recite the location of the various parts of the damper as they relate to corresponding parts of the rail. This leaves the claims vague and indefinite. 

Claim 1 recites that the damping device is comprised of a “soft region” and a “hard region”. The terms “soft” and “hard” are relative terms and what may be interpreted as soft or hard to one may not be soft or hard to another. This leaves the claims vague and indefinite. 
Regarding claims 11 and 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears (US 7,556,209).
Sears discloses a boot for a rail comprised of a rail 10 having a head 20, web and foot 14, as shown in figure 1. The outer, or field side of the rail faces away from the track interior and is depicted as the left side of the rail, as shown in figure 1, and the gauge side of the rail is shown as the right side of the rail in figures 1. A rail boot 3 constructed of elastomeric material and encompasses the rail as shown in figures 3 and 4. The boot completely covers the underside of the rail foot and the upper sloped . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams et al (US 2005/0023366), Gray, Jr. (US 2007/0034705), Ellis (US 9,617,688) and Burkhardt et al (US 8,172,158) all discloses types of rail boots. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
March 24, 2021